            Case 6:21-cv-00165-ADA Document 27 Filed 05/27/21 Page 1 of 5




                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION



CPC PATENT TECHNOLOGIES PTY LTD,

       Plaintiff,                                Case No. 6:21-cv-00165-ADA

       v.
                                                 JURY TRIAL DEMANDED
APPLE INC.,

      Defendant.



                          CASE READINESS STATUS REPORT

       Pursuant to the Court’s Standing Order Regarding Notice of Readiness for Scheduling

Conference in Patent Cases dated November 19, 2020, Plaintiff CPC Patent Technologies Pty Ltd.

(“CPC”) and Defendant Apple Inc. (“Apple”), (collectively, the “parties”), hereby provide this

report in advance of the initial Case Management Conference (“CMC”).

                                FILING AND EXTENSIONS

       CPC’s Complaint was filed on February 23, 2021. Dkt. 1. The parties agreed to one

extension for Apple to file an answer or otherwise respond to CPC’s Complaint for a total of 45

days (filed on March 19, 2021, Dkt. 18, granted on March 22, 2021, Dkt. 20).

                            RESPONSE TO THE COMPLAINT

       On May 6, 2021, Apple responded to CPC’s Complaint by filing a Motion to Dismiss. Dkt.

23. Apple has not answered or counterclaimed.

                                   PENDING MOTIONS

       Two motions are currently pending:
         Case 6:21-cv-00165-ADA Document 27 Filed 05/27/21 Page 2 of 5




               (1) Defendant Apple Inc.’s Motion to Transfer Venue to The Northern District Of

                   California, filed on May 4, 2021. Dkt. 22;

               (2) Apple Inc.’s Motion to Dismiss Complaint Pursuant to Rule 12(b)(6). Dkt. 23.

                     RELATED CASES IN THIS JUDICIAL DISTRICT

       The following related case is pending in this Judicial District:

   •   CPC Patent Technologies Pty Ltd. v. HMD Global Oy, No. 6:21-cv-00166.

                           IPR, CBM, AND OTHER PGR FILINGS

       There are no known IPR, CBM, or PGR filings at this time.

                    NUMBER OF ASSERTED PATENTS AND CLAIMS

       CPC has asserted three patents and a total of twenty-five claims.

       CPC has not yet served its Preliminary Infringement Contentions.

                        APPOINTMENT OF TECHNICAL ADVISER

       At this time, the parties do not request a technical adviser to be appointed to the case to

assist the Court with claim construction or other technical issues.

                                MEET AND CONFER STATUS

       Plaintiff and Defendant met and conferred. The parties identified the following pre-

Markman issues to raise at the CMC:

           •   Venue discovery has opened with the filing of Apple’s Transfer Motion. The
               parties are negotiating the scope and timing of venue discovery. The parties have
               discussed completing discovery within three months, or sooner to the extent
               possible, which will depend on the ability of the parties to negotiate a reasonable
               scope for their venue discovery.

           •   Apple will seek permission from the Court to commence pre-Markman discovery
               of foreign parties located in Australia, Hong Kong, and the United Kingdom. This
               discovery relates to, among other issues, the ownership of the asserted patents and
               CPC’s standing to file suit. For the foreign entities affiliated with CPC, CPC has
               indicated that it may be able to accept service of certain subpoenas and generally
               facilitate discovery. However, to the extent it is necessary for Apple to serve
               subpoenas via the Hague Convention or seek alternative means for service, as will
               certainly be the case at least for the foreign entities that are not affiliated with CPC,
       Case 6:21-cv-00165-ADA Document 27 Filed 05/27/21 Page 3 of 5




            pre-Markman discovery is necessary. CPC has indicated that it does not oppose
            Apple’s request to commence this pre-Markman foreign discovery. CPC has
            invited Apple to identify the individuals/entities upon whom it intends to conduct
            foreign discovery so that it may confirm whether service is necessary.



Dated: May 27, 2021                           Respectfully submitted,

                                              /s/ Stewart Mesher
                                              Stewart Mesher
                                              Texas State Bar No. 24032738
                                              K&L GATES LLP
                                              2801 Via Fortuna, Suite #350
                                              Austin, TX 78746
                                              Tel.: (512) 482-6841
                                              Fax: (512) 482-6859
                                              Stewart.Mesher@klgates.com

                                              Elizabeth A. Gilman
                                              Texas State Bar No. 24069265
                                              K&L GATES LLP
                                              1000 Main Street, Suite #2550
                                              Houston, TX 77002
                                              Tel.: (713) 815-7327
                                              Fax: (713) 815-7301
                                              Beth.Gilman@klgates.com

                                              James A. Shimota
                                              (admitted pro hac vice)
                                              Illinois State Bar No. 6270603
                                              George C. Summerfield
                                              (admitted pro hac vice)
                                              Michigan State Bar No. P40644
                                              Dhohyung Kim
                                              (admitted pro hac vice)
                                              Illinois State Bar No. 6336174
                                              K&L GATES LLP
                                              70 W. Madison Street, Suite #3300
                                              Chicago, IL 60602
                                              Tel.: (312) 807-4299
                                              Fax: (312) 827-8000
                                              Jim.Shimota@klgates.com
                                              George.Summerfield@klgates.com
                                              DK.Kim@klgates.com
        Case 6:21-cv-00165-ADA Document 27 Filed 05/27/21 Page 4 of 5




                                       ATTORNEYS FOR CPC                    PATENT
                                       TECHNOLOGIES PTY LTD.



Date: May 27, 2021                    Respectfully submitted,

                                      /s/ Seth M. Sproul
                                      Seth M. Sproul (admitted Pro Hac Vice)
                                      CA Bar No. 217711
                                      FISH & RICHARDSON P.C.
                                      12860 El Camino Real, Suite 400
                                      San Diego, CA 92130
                                      Telephone: (858) 678-5070
                                      Facsimile: (858) 678-5099
                                      sproul@fr.com
                                      jyang@fr.com

                                      Benjamin C. Elacqua
                                      TX Bar No. 24055443
                                      Anthony Van Nguyen (admitted Pro Hac Vice)
                                      TX Bar No. 24083565
                                      Kathryn Quisenberry
                                      TX Bar No. 24105639
                                      FISH & RICHARDSON P.C.
                                      1221 McKinney Street, Suite 2800
                                      Houston, TX 90067
                                      Telephone: (713) 654-5300
                                      Facsimile: (713) 652-0109
                                      elacqua@fr.com
                                      nguyen@fr.com
                                      quisenberry@fr.com

                                      Joy B. Kete (admitted Pro Hac Vice)
                                      MA Bar No. 694323
                                      FISH & RICHARDSON P.C.
                                      One Marina Park
                                      Boston, MA 02210
                                      Telephone: (617) 542-5070
                                      Facsimile: (617) 542-8906
                                      kete@fr.com

                                      Betty H. Chen
                                      TX Bar No. 24056720
                                      FISH & RICHARDSON P.C.
                                      500 Arguello St.
                                      Redwood City, CA 94063
Case 6:21-cv-00165-ADA Document 27 Filed 05/27/21 Page 5 of 5




                              Telephone: (650) 839-5070
                              Facsimile: (650) 839-5071
                              bchen@fr.com

                              J. Stephen Ravel
                              TX Bar No. 16584975
                              Kelly Ransom
                              TX Bar No. 24109427
                              KELLY HART & HALLMAN LLP
                              303 Colorado, Suite 2000
                              Austin, TX 78701
                              Telephone: (512) 495-6429
                              steve.ravel@kellyhart.com
                              kelly.ransom@kellyhart.com

                              Attorneys for Apple Inc.
